Citation Nr: 0819815	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-35 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
spider bite, claimed as pain and stiffness of the left elbow. 

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1974 until June 
1977, with additional periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) in the 
Alabama National Guard from June 1979 to September 1998.
  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

The veteran provided testimony at a December 2005 hearing 
before a Veterans Law Judge.  A transcript of that proceeding 
is associated with the claims folder.  It is additionally 
noted that the Veterans Law Judge who presided over that 
hearing is no longer employed at the Board.  

In this regard, the veteran was sent correspondence in 
January 2008 informing him of his right to a new hearing.  
However, he responded by indicating that he did not desire 
another hearing and wanted the Board to consider his claim 
based on the evidence of record.  This matter was previously 
before the Board in June 2006.  At that time, a remand was 
ordered to accomplish additional development. 

The veteran had also perfected an appeal with respect to a 
claim of entitlement to service connection for a bilateral 
eye disorder.  It is observed that a July 2007 rating 
decision awarded service connection for bilateral 
meiobomitis, follicular conjunctivitis.  Thus, that claim has 
been substantiated and is no longer in appellate status.  


FINDINGS OF FACT

1.  Left elbow treatment, or other treatment referable to 
spider bite residuals was not shown in service; left elbow 
arthritis was shown following separation from active service 
and no competent evidence causally relates such arthritis to 
active service.

2.  A hemorrhoid disorder was not shown during active service 
and has not been causally related to such active service.


CONCLUSIONS OF LAW

1.  Residuals of a spider bite, claimed as pain and stiffness 
of the left elbow, were not incurred in or aggravated by 
active service, nor may they be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, records associated with his National Guard 
service are unavailable.  Given the absence of such records, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Nevertheless, even with heightened scrutiny, an 
award of service connection is not warranted for the reasons 
discussed below.

Spider Bite Residuals

The veteran is claiming entitlement to service connection for 
residuals of a spider bite, which he contends caused pain and 
stiffness to his left elbow.  Specifically, at his December 
2005 hearing and at a June 2007 VA examination, he stated 
that he had been bitten by a spider while performing ADCUTRA 
at Camp Shelby.  He reflected that his symptoms included 
marked swelling of the left elbow, accompanied by stiffness 
and soreness.  He was treated with antibiotics and pain 
medication.  

He additionally received private treatment for his spider 
bite residuals at Troy Memorial Hospital two weeks later.  He 
reported that he still had left elbow pain at present, which 
increased with episodes of flare-up.  As explained at the 
June 2005 hearing, his episodes of left elbow swelling were 
periodic, occurring every 3 to 6 months.

In evaluating the veteran's claim, the service medical 
records associated with his tour of active duty from June 
1974 until June 1977 have been reviewed.  Such records do not 
reveal any complaints or treatment referable to a spider bite 
residuals or any other a left elbow disorder.  His June 1977 
separation examination reflected normal findings.  

The post-service records do not reveal any treatment for left 
elbow problems, or any other residuals of a spider bite.  The 
VA examiner in June 2007 diagnosed mild degenerative 
arthritis of the left elbow.  However, he did not causally 
relate that condition to spider bite residuals or any other 
incident of active service.  He commented that there was no 
objective evidence of spider bite residuals in the record.  
Because the June 2007 VA opinion was offered following a 
review of the claims folder, and after an objective 
examination of the veteran, it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  

The Board finds that this lengthy absence of documented 
treatment (nearly 10 years) is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  In reaching this conclusion, it is noted 
that the veteran failed to participate in the development of 
his claim by ignoring requests to authorize release of 
potentially favorable records from a private medical 
facility.  

The Board has also considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Again, the evidence demonstrates left elbow arthritis.  
Under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, in order to trigger the 
presumption, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   

As the evidence of record fails to establish any clinical 
manifestations of left elbow arthritis within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

Hemorrhoids

At his December 2005 hearing, the veteran appears to contend 
continual hemorrhoid symptoms since active service.  The 
service medical records associated with his tour of active 
duty from June 1974 until June 1977 have been reviewed.  Such 
records do not reveal any complaints or treatment referable 
to hemorrhoids.  His June 1977 separation examination 
reflected normal findings.  

At his December 2005 hearing, the veteran reported that he 
first experienced hemorrhoids during his National Guard 
service in 1990 or 1991, while he was at Camp Shelby.  Again, 
the records associated with his National Guard service are 
unavailable.  Nevertheless, even with heightened scrutiny, an 
award of service connection is not warranted for the reasons 
discussed below.

The only documented post-service evidence reflecting 
treatment for hemorrhoids occurred in January 2000 and 
February 2000.  Continued treatment to the present time has 
not been established.  Based on the above, it does not appear 
that a current chronic hemorrhoid disability has been 
demonstrated.  Again, there is no showing of treatment in the 
past 8 years.  Therefore, the claim must fail.  Indeed, in 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Even if the evidence could be favorable construed so as to 
enable a finding of a current chronic hemorrhoid disorder, an 
award of service connection would still not be appropriate 
here.  As previously noted, following the veteran's period of 
active service from June 1974 to June 1977, there is no 
showing of treatment for hemorrhoids until 2000, over 20 
years later.  

However, as noted above, the lengthy absence of documented 
complaints or treatment following military discharge is found 
to be more probative than his current recollection as to 
symptoms experienced in the distant past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  In reaching 
this conclusion, it is noted that the veteran failed to 
participate in the development of his claim by ignoring 
requests to authorize release of potentially favorable 
records from a private physician.  

With respect to both claims, the veteran has maintained that 
his disorders are related to active duty service.  He is 
competent to report a history of left elbow pain and 
stiffness, and hemorrhoids.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

However, as previously noted, the post-service records show 
no complaints or treatment following service discharge for 
many years.  While he believes that his current disorders are 
related to service, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In sum, there is no support for a grant of service connection 
for either claim.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  Thus, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

In addition, the veteran was provided with follow-up VCAA 
letters in March 2007 and May 2007.  Furthermore, in July 
2007, the service connection claims were readjudicated, and a 
supplemental statement of the case was issued.  Consequently, 
the Board finds that the duty to notify has been satisfied.    

With respect to the Dingess requirements, in July 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not afforded a VA examination 
with respect to his hemorrhoid claim.  However, this 
condition was not shown in service, nor has there been any 
documented treatment in the past 8 years.  For these reasons, 
the evidence does not suggest that the veteran has a current 
hemorrhoid disability that may be related to active service.  
Accordingly, an examination is not necessary under McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records associated with his active duty 
period from June 1974 to June 1977.  Records affiliated with 
his ACDUTRA and INACDUTRA service with the Alabama National 
Guard are not included in the claims folder.  However, the 
record indicates that extensive efforts have been undertaken 
to obtain those documents and that they are not available.  
In this regard, it is not felt that additional efforts are 
required to procure the National Guard records.  

Indeed, it appears further development would be futile and 
would unnecessarily impose additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Further regarding the duty to assist, the claims folder 
contains post-service reports of VA and private treatment and 
examination.  In this vein, the veteran has stated that 
additional private records dated from 1990 to the present are 
available from Troy Memorial Hospital that relate to his 
spider bite claim.  He also identified private records dated 
from 1990 to 2000 from Dr. J. S. in Dothan, Alabama, relating 
to his hemorrhoid claim.  However, he failed to complete a VA 
Form 21-4142 authorizing VA to obtain such records.  

Moreover, while he did submit authorization forms for VA to 
obtain records from Dr. J. M. C., and Dr. A. F. D., such 
forms were not signed.  He never responded to VA requests to 
resubmit signed authorization forms.  In this regard, the 
Board observes that VA's duty to assist is not a one-way 
street; the veteran also has an obligation to assist in the 
adjudication of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Thus, no additional development is 
required by VA with respect to the putative evidence.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of a spider bite, claimed as 
pain and stiffness of the left elbow, is denied.

Service connection for hemorrhoids is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


